UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7639


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KORLIS RAY HARRIS, a/k/a Big Bro,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James D. Dever III, District Judge. (5:15-cr-00113-D-1; 5:14-cr-00020-D-1;
5:18-cv-00299-D)


Submitted: July 20, 2020                                          Decided: July 29, 2020


Before GREGORY, Chief Judge, HARRIS and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Korlis Ray Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Korlis Ray Harris seeks to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2255 (2018) motion and denying reconsideration. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it

has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted).

       Our review of the record reveals that the district court failed to address Harris’ claim

that counsel was ineffective at sentencing for failing to investigate, and object to, the

unreliability of the informant’s statements, a tactic Harris contends resulted in a lower base

offense level for his co-defendant. We therefore conclude that the order Harris seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district court

for consideration of the unresolved claim. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED AND REMANDED




                                              2